             Case 2:20-cv-01119-BJR Document 57 Filed 08/28/20 Page 1 of 3




 1   ROBERT W. FERGUSON
     Attorney General
 2
     PAUL M. CRISALLI, WSBA #40681
 3   BRIAN H. ROWE, Pro Hac Vice
     R. JULY SIMPSON, WSBA #45869
 4   JEFFREY T. SPRUNG, WSBA #23607
     SPENCER W. COATES, WSBA #49683
 5   Assistant Attorneys General
     800 Fifth Avenue, Suite 2000
 6   Seattle, WA 98104
     (206) 464-7744
 7
                                                                 The Honorable Barbara J. Rothstein
 8
                              UNITED STATES DISTRICT COURT
 9                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
10
     STATE OF WASHINGTON,                                 NO. 2:20-cv-01119-BJR
11
                        Plaintiff,                        NOTICE OF DECISION IN
12                                                        RELATED CASE
        v.
13
     BETSY DeVOS, in her official capacity as
14   Secretary of the United States Department of
     Education; and the UNITED STATES
15   DEPARTMENT OF EDUCATION, a federal
     agency,
16
                        Defendants.
17

18           The State of Washington gives notice of the District Court’s August 26, 2020, Order Re

19   Preliminary Injunction in Michigan v. DeVos, No. 3:20-cv-04478-JD (N.D. Cal.), a copy of

20   which is attached. In this decision, the Court entered a preliminary injunction prohibiting the

21   U.S. Department of Education from implementing or enforcing the same agency action

22   challenged by Washington against the plaintiffs in that case.

23

24

25

26


     NOTICE OF DECISION IN RELATED                    1              ATTORNEY GENERAL OF WASHINGTON
                                                                          Complex Litigation Division
     CASE                                                                  800 5th Avenue, Suite 2000
     NO. 2:20-cv-01119-BJR                                                  Seattle, WA 98104-3188
                                                                                 (206) 464-7744
           Case 2:20-cv-01119-BJR Document 57 Filed 08/28/20 Page 2 of 3




 1         DATED this 28th day of August 2020.

 2                                          ROBERT W. FERGUSON
                                            Attorney General
 3
                                            s/ Jeffrey T. Sprung
 4                                          PAUL M. CRISALLI, WSBA #40681
                                            BRIAN H. ROWE, Pro Hac Vice
 5                                          R. JULY SIMPSON, WSBA #45869
                                            JEFFREY T. SPRUNG, WSBA #23607
 6                                          SPENCER W. COATES, WSBA #49683
                                            Assistant Attorneys General
 7                                          800 Fifth Avenue, Suite 2000
                                            Seattle, WA 98104-3188
 8                                          (206) 464-744
                                            paul.crisalli@atg.wa.gov
 9                                          brian.rowe@atg.wa.gov
                                            july.simpson@atg.wa.gov
10                                          jeff.sprung@atg.wa.gov
                                            spencer.coates@atg.wa.gov
11                                          Attorneys for Plaintiff State of Washington

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     NOTICE OF DECISION IN RELATED               2             ATTORNEY GENERAL OF WASHINGTON
                                                                    Complex Litigation Division
     CASE                                                            800 5th Avenue, Suite 2000
     NO. 2:20-cv-01119-BJR                                            Seattle, WA 98104-3188
                                                                           (206) 464-7744
            Case 2:20-cv-01119-BJR Document 57 Filed 08/28/20 Page 3 of 3




 1                                 DECLARATION OF SERVICE

 2          I hereby declare that on this day I caused the foregoing document to be electronically

 3   filed with the Clerk of the Court using the Court’s CM/ECF System which will serve a copy of

 4   this document upon all counsel of record.

 5          DATED this 28th day of August 2020, at Seattle, Washington.

 6
                                                 s/ Jeffrey T. Sprung
 7                                               JEFFREY T. SPRUNG, WSBA #23607
                                                 Assistant Attorney General
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     NOTICE OF DECISION IN RELATED                  3              ATTORNEY GENERAL OF WASHINGTON
                                                                        Complex Litigation Division
     CASE                                                                800 5th Avenue, Suite 2000
     NO. 2:20-cv-01119-BJR                                                Seattle, WA 98104-3188
                                                                               (206) 464-7744
